DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabel et al. (US#3648982).
Regarding claims 1, 4, and 6, Sabel discloses a rail mounting apparatus for use with a top rail 18 having a first end 18a to be attached to a first support 11 and a second end 18b to be attached to a second support 12, the rail mounting apparatus comprising: a first rail connection block 26 sized and shaped to be attached to the first end of the rail; and a first articulated hinge assembly comprising: a first mounting block 33 to be attached to the first support; a second mounting block 35 to be attached to the first rail connection block; and a hinge pin 39 to couple the second mounting block to the first mounting block and enable the second mounting block, the first rail connection block, and the rail to pivot together relative to the first mounting block and the first support.  
Regarding claims 2, 4, and 6, per Fig. 1 a second identical mounting apparatus is included at the second end of the rail.
Regarding claims 3 and 5, wherein the first and second articulated hinge assemblies enable the rail to pivot relative to the first support and the second support in a range of 29 degrees to 38 degrees (see Figs. 1-2, and col. 2, lines 55-57, “any selected angle or pitch throughout a wide range”).  
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677